DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed January 20, 2022.
Claims 1-3, 6-9, 13-16 and 20 have been amended.  Claims 21-23 have been added.  Claims 1-4, 6-11, 13-18 and 20-23 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0168346 to Chen et al. (hereinafter “Chen”) and further in view of US Pub. No. 2009/0248801 to Then et al. (hereinafter “Then”) and further in view of US Pub. No. 2016/0269184 to VanBlon et al. (hereinafter “VanBlon”).

As to Claim 1, Chen discloses a method, the method comprising: 
[responsive to] determining that an original message sent by a sender has been viewed by one or more recipients (Paragraph [0033] of Chen discloses a determination is made whether the email with a header matching that of the delta has been opened), determining, by one or more computer processor, whether the original message has been edited by the sender (Paragraph [0033] of Chen discloses determines whether the downloaded message is a delta.  Paragraph [0031] of Chen discloses Delta 430 has difference 432, instructions 434, header 436, and update attribute (UA) 438. As used herein, "difference" means any additions, deletions, and substitutions to a sent email resulting from an edit); 
responsive to determining that the original message has been edited by the sender (Paragraph [0033] of Chen discloses determines whether the downloaded message is a delta.  Paragraph [0031] of Chen discloses Delta 430 has difference 432, instructions 434, header 436, and update attribute (UA) 438. As used herein, "difference" means any additions, deletions, and substitutions to a sent email resulting from an edit), [determining, by one or more computer processors, whether one or more edits in the original message are critical based, at least in part, on an edit to at least one of a subject, a verb, an action, and a context of the original message]; and 
[responsive to determining that at least one edit of the one or more edits in the original message are critical], re-notifying, by one or more computer processors, the one or more recipients of the original message that the original message has been edited by the sender (Paragraph [0033] of Chen discloses if the matched email has been opened, the delta is integrated into the email and displayed as a new message with a flag to inform that recipient that a previously read message has been updated and positioned as new message to be read).
Chen does not explicitly disclose responsive to a message being viewed.
However, this would have been obvious in view of Chen.  Chen discloses both checking if the message has been edited and if the message has been opened and as such would operate on the same set of messages.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the editing system as disclosed by Chen, with reordering the message checks.  One of ordinary skill in the art would have been motivated to combine as the order of steps is obvious to try.
Chen does not explicitly disclose determining, by one or more computer processors, whether one or more edits in the original message are critical based, at least in part, on [an edit to at least one of a subject, a verb, an action, and a] context of the original message and responsive to determining that at least one edit of the one or more edits in the original message are critical.
However, Then discloses this.  Paragraph [0017] of Then discloses Author 120 is not notified of this change because author 120 has only registered for notifications relating to major content updates and change detection and notification system 50 has determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the editing system as disclosed by Chen, with classifying edits as disclosed by Then.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Chen and Then are directed toward editing systems and as such it would be obvious to use the techniques of one in the other.  Additionally, paragraph [0034] of Chen discloses determines whether the user wants to configure the message display (710). If the user wants to configure the message display, then ECP 700 determines whether the user wants to configure a flag (712), an icon (716), a color (720), or a sound (724). Responsive to a positive determination to step 712, step 716, step 720 or step 724, ECP 700 sets a flag (714), an icon (718), a color (722) or a sound (726).  Namely a user can manually configure if they want their edits to set a flag.  Paragraph [0004] of Then discloses the invention solves user’s manually classifying their edits.
	Chen does not explicitly disclose an edit to at least one of a subject, a verb, an action.
	However, VanBlon discloses this.  Paragraph [0111] of VanBlon discloses determines 514 whether the edits are minor edits to the document. In one embodiment, minor edits include spelling corrections, grammar corrections, and the like. In another embodiment, minor edits include edits the change less than a predetermined number of characters and/or amount of data. In some embodiments, major edits (e.g., not minor edits) include changes to numbers, dates, names, proper nouns, or other words having significant meanings.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the editing system as disclosed by Chen, with classifying edits as disclosed by VanBlon.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Chen and VanBlon are directed toward editing systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Chen-Then-VanBlon discloses the method of claim 1, wherein the step of determining, by one or more computer processors, whether one or more edits in the original message are critical based, at least in part, on a change in context of the original message, comprises: 
analyzing, by the one or more compute processors, the original message and the one or more edits in the original message (Paragraph [0017] of Then discloses Author 120 is not notified of this change because author 120 has only registered for notifications relating to major content updates and change detection and notification system 50 has determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates); 
scoring, the by one or more computer processors, the one or more edits to the original message based on the analysis of the one or more edits to the original message (Paragraphs [0018]-[0022] of Then disclose setting various change level declarations), wherein: 
an edit to the at least one of the subject, the verb, the action, the object, or the context of the original message is assigned an edit score equal to a threshold (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates); and 
an edit to at least one of a spelling correction or a grammar change is a assigned an edit score less than the threshold (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates); 
determining, by one or more computer processors, an overall edit score by summing each edit score (Paragraphs [0018]-[0022] of Then disclose setting various change level declarations); and 
responsive to determining that the overall edit score equals or exceeds the threshold, determining, by one or more computer processes, that the one or more edits to the original message are critical (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates).

As to Claim 3, Chen-Then-VanBlon discloses the method of claim 1, further comprising: 
receiving, by the one or more computer processors, an indication of a sent message, wherein the sent message is the original message (Paragraph [0010] of Chen discloses the DEP activates when a user edits a sent email. The DEP determines the content difference between the sent email and the edited email); 
analyzing, by the one or more computer processors, the original message using at least one of natural language processing, natural language classifier, and machine learning, wherein the analysis of the original message identifies one or more subjects, one or more verbs, one or more actions, and one or more critical objects included in the original message (Paragraph [0010] of Chen discloses the DEP activates when a user edits a sent email. The DEP determines the content difference between the sent email and the edited email); and 
determining, by the one or more computer processors, whether the original message sent by the sender has been viewed by at least one of the one or more recipients (Paragraph [0033] of Chen discloses a determination is made whether the email with a header matching that of the delta has been opened).

As to Claim 6, Chen-Then-VanBlon discloses the method of claim 1, further comprising: creating, by the one or more compute processors, a mapping between one or more original messages that are not edited by the sender and one or more edited messages (Paragraph [0013] of Chen discloses all deltas are matched to sent emails in the IEQ. In order to match downloaded emails to deltas in the IEQ, the QMP creates a copy of an unmatched email, when the sent email is downloaded to the recipient's computer. Then if a delta arrives in the IEQ after the matching email has been downloaded to the recipient's computer, the delta is matched to the corresponding copy of the downloaded email in the IEQ, and the updated email is transmitted on the next download to the recipient computer).

As to Claim 8, Chen discloses a computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
[responsive to] determining that an original message sent by a sender has been viewed by one or more recipients (Paragraph [0033] of Chen discloses a determination is made whether the email with a header matching that of the delta has been opened), program instructions to determine whether the original message has been edited by the sender (Paragraph [0033] of Chen discloses determines whether the downloaded message is a delta.  Paragraph [0031] of Chen discloses Delta 430 has difference 432, instructions 434, header 436, and update attribute (UA) 438. As used herein, "difference" means any additions, deletions, and substitutions to a sent email resulting from an edit); 
responsive to determining that the original message has been edited by the sender (Paragraph [0033] of Chen discloses determines whether the downloaded message is a delta.  Paragraph [0031] of Chen discloses Delta 430 has difference 432, instructions 434, header 436, and update attribute (UA) 438. As used herein, "difference" means any additions, deletions, and substitutions to a sent email resulting from an edit), program instructions to [determine whether one or more edits in the original message are critical based, at least in part, on an edit to at least one of a subject, a verb, an action, an object, and a context of the original message]; and 
[responsive to determining that at least one edit of the one or more edits in the original message are critical], program instructions to re-notify the one or more recipients of the original message that the original message has been edited by the sender (Paragraph [0033] of Chen discloses if the matched email has been opened, the delta is integrated into the email and displayed as a new message with a flag to inform that recipient that a previously read message has been updated and positioned as new message to be read).
Chen does not explicitly disclose responsive to a message being viewed.
However, this would have been obvious in view of Chen.  Chen discloses both checking if the message has been edited and if the message has been opened and as such would operate on the same set of messages.
Examiner recites the same rationale to combine used for claim 1.
Chen does not explicitly disclose determine whether one or more edits in the original message are critical based, at least in part, on a change in context of the original message and responsive to determining that at least one edit of the one or more edits in the original message are critical.
However, Then discloses this.  Paragraph [0017] of Then discloses Author 120 is not notified of this change because author 120 has only registered for notifications relating to major content updates and change detection and notification system 50 has determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates.  
Examiner recites the same rationale to combine used for claim 1.

As to Claim 9, Chen-Then-VanBlon discloses the computer program product of claim 8, wherein the program instructions to determine whether one or more edits in the original message are critical based, at least in part, on a change in context of the original message, comprises: 
program instructions to analyze the original message and the one or more edits to the original message (Paragraph [0017] of Then discloses Author 120 is not notified of this change because author 120 has only registered for notifications relating to major content updates and change detection and notification system 50 has determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates); 
program instructions to score the one or more edits to the original message based on the analysis of the one or more edits to the original message (Paragraphs [0018]-[0022] of Then disclose setting various change level declarations), wherein: 
an edit to the at least one of the subject, the verb, the action, the object, or the context of the original message is assigned an edit score equal to a threshold (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates); and 
an edit to at least one of a spelling correction or a grammar change is a assigned an edit score less than the threshold (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates); 
program instructions to determine an overall edit score by summing each edit score (Paragraphs [0018]-[0022] of Then disclose setting various change level declarations); and 
responsive to determining that the overall edit score equals or exceeds the threshold, program instructions to determine that the one or more edits to the original message are critical (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates).

As to Claim 10, Chen-Then-VanBlon discloses the computer program product of claim 8, further comprising program instructions stored on the one or more computer readable storage media, to: receive an indication of a sent message, wherein the sent message is the original message (Paragraph [0010] of Chen discloses the DEP activates when a user edits a sent email. The DEP determines the content difference between the sent email and the edited email); 
analyze the original message using at least one of natural language processing, natural language classifier, and machine learning, wherein the analysis of the original message identifies one or more subjects, one or more verbs, one or more actions, and one or more critical objects included in the original message (Paragraph [0010] of Chen discloses the DEP activates when a user edits a sent email. The DEP determines the content difference between the sent email and the edited email); and 
determine whether the original message sent by the sender has been viewed by at least one of the one or more recipients (Paragraph [0010] of Chen discloses the DEP activates when a user edits a sent email. The DEP determines the content difference between the sent email and the edited email).

As to Claim 13, Chen-Then-VanBlon discloses the computer program product of claim 12, further comprising program instructions stored on the one or more computer readable storage media, to: create a mapping between one or more original messages that are not edited by the sender and one or more edited messages (Paragraph [0013] of Chen discloses all deltas are matched to sent emails in the IEQ. In order to match downloaded emails to deltas in the IEQ, the QMP creates a copy of an unmatched email, when the sent email is downloaded to the recipient's computer. Then if a delta arrives in the IEQ after the matching email has been downloaded to the recipient's computer, the delta is matched to the corresponding copy of the downloaded email in the IEQ, and the updated email is transmitted on the next download to the recipient computer).

As to Claim 15, Chen discloses a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: [responsive to] determining that an original message sent by a sender has been viewed by one or more recipients (Paragraph [0033] of Chen discloses a determination is made whether the email with a header matching that of the delta has been opened), program instructions to determine whether the original message has been edited by the sender (Paragraph [0033] of Chen discloses determines whether the downloaded message is a delta.  Paragraph [0031] of Chen discloses Delta 430 has difference 432, instructions 434, header 436, and update attribute (UA) 438. As used herein, "difference" means any additions, deletions, and substitutions to a sent email resulting from an edit); 
responsive to determining that the original message has been edited by the sender (Paragraph [0033] of Chen discloses determines whether the downloaded message is a delta.  Paragraph [0031] of Chen discloses Delta 430 has difference 432, instructions 434, header 436, and update attribute (UA) 438. As used herein, "difference" means any additions, deletions, and substitutions to a sent email resulting from an edit), program instructions to [determine whether one or more edits in the original message are critical based, at least in part, on an edit to at least one of a subject, a verb, an action, and a context of the original message]; and 
[responsive to determining that at least one edit of the one or more edits in the original message are critical], program instructions to re-notify the one or more recipients of the original message that the original message has been edited by the sender (Paragraph [0033] of Chen discloses if the matched email has been opened, the delta is integrated into the email and displayed as a new message with a flag to inform that recipient that a previously read message has been updated and positioned as new message to be read).
Chen does not explicitly disclose responsive to a message being viewed.
However, this would have been obvious in view of Chen.  Chen discloses both checking if the message has been edited and if the message has been opened and as such would operate on the same set of messages.
Examiner recites the same rationale to combine used for claim 1.
Chen does not explicitly disclose determine whether one or more edits in the original message are critical based, at least in part, on a change in context of the original message and responsive to determining that at least one edit of the one or more edits in the original message are critical.
However, Then discloses this.  Paragraph [0017] of Then discloses Author 120 is not notified of this change because author 120 has only registered for notifications relating to major content updates and change detection and notification system 50 has determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates.  
Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Chen-Then-VanBlon discloses the computer system of claim 15, wherein the program instructions to determine whether one or more edits in the original message are critical based, at least in part, on a change in context of the original message, comprises: program instructions to analyze the original message and the one or more edits to the original message (Paragraph [0017] of Then discloses Author 120 is not notified of this change because author 120 has only registered for notifications relating to major content updates and change detection and notification system 50 has determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates);
program instructions to score the one or more edits to the original message based on the analysis of the one or more edits to the original message (Paragraphs [0018]-[0022] of Then disclose setting various change level declarations), wherein: 
an edit to the at least one of the subject, the verb, the action, the object, or the context of the original message is assigned an edit score equal to a threshold (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates); and 
an edit to at least one of a spelling correction or a grammar change is a assigned an edit score less than the threshold (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates); 
program instructions to determine an overall edit score by summing each edit score (Paragraphs [0018]-[0022] of Then disclose setting various change level declarations); and 
responsive to determining that the overall edit score equals or exceeds the threshold, program instructions to determine that the one or more edits to the original message are critical (Paragraph [0017] of Then discloses determined that the changes made by editor 140, in this exemplary instance, are spelling changes and not major content updates).

As to Claim 17, Chen-Then-VanBlon discloses the computer system of claim 15, further comprising program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: receive an indication of a sent message, wherein the sent message is the original message (Paragraph [0010] of Chen discloses the DEP activates when a user edits a sent email. The DEP determines the content difference between the sent email and the edited email); 
analyze the original message using at least one of natural language processing, natural language classifier, and machine learning, wherein the analysis of the original message identifies one or more subjects, one or more verbs, one or more actions, and one or more critical objects included in the original message (Paragraph [0010] of Chen discloses the DEP activates when a user edits a sent email. The DEP determines the content difference between the sent email and the edited email); and 
determine whether the original message sent by the sender has been viewed by at least one of the one or more recipients (Paragraph [0010] of Chen discloses the DEP activates when a user edits a sent email. The DEP determines the content difference between the sent email and the edited email).

As to Claim 20, Chen-Then-VanBlon discloses the computer system of claim 19, further comprising program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: create a mapping between one or more original messages that are not edited by the sender and one or more edited messages (Paragraph [0013] of Chen discloses all deltas are matched to sent emails in the IEQ. In order to match downloaded emails to deltas in the IEQ, the QMP creates a copy of an unmatched email, when the sent email is downloaded to the recipient's computer. Then if a delta arrives in the IEQ after the matching email has been downloaded to the recipient's computer, the delta is matched to the corresponding copy of the downloaded email in the IEQ, and the updated email is transmitted on the next download to the recipient computer).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Then-VanBlon and further in view of US Pub. No. 2019/0320060 to Seidman (hereinafter “Seidman”).

As to Claim 7, Chen-Then-VanBlon discloses the method of claim 1.  Chen-Then-VanBlon does not explicitly disclose further comprising: 
responsive to determining that at least one of the one or more recipients have responded with one or more responses to an original message prior to one or more edits to the original message by the sender, creating, by one or more computer processors, a virtual grouping, wherein the virtual grouping includes: the original message; 
the one or more responses to the original message by the one or more recipients; 
one or more subsequent edits to the original message; and 
one or more replies by the sender of the original message in response to the one or more responses to the original message by the one or more recipients; displaying, by one or more computer processors, the created virtual grouping in a graphical user interface; responsive to one of the one or more recipients selecting a portion of content in the virtual grouping, toggling to, and displaying, by one or more computer processors, the selected portion of content to the one recipient; removing, by one or more computer processors, content from the created virtual grouping if the content is no longer relevant based on one of a recipient response and a sender reply; and prompting, by one or more computer processors, one of the recipient and the sender to remove content from the created virtual pairing.
	However, Seidman discloses this.  Paragraph [0141] of Seidman discloses In FIG. 13, illustrated is what an edited message looks like in conversation on a receiver side in a sender screen (926), and what a conversation looks like on a receiver side in a receiver screen (927). Point B shows a message, `Hi there` in the editing selection screen (922), on which the user may long-press on the sent message in order to edit or delete the message permanently from conversation on both devices. Note that in screen (926), the message has been edited to include an exclamation mark, and the message is marked as edited on both sender device, shown in screen (926), and the receiver device, shown in screen (927).  Figure 13 of Seidman shows grouping the conversation and edits.  Paragraph [0099] of Seidman discloses edit histories are available to either and/or both parties to the communications.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the editing system as disclosed by Chen, with grouping responses as disclosed by Seidman.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Chen and Seidman are directed toward editing systems and as such it would be obvious to use the techniques of one in the other.  

As to Claim 14, Chen-Then-VanBlon discloses the computer program product of claim 8.  Chen-Then-VanBlon does not explicitly disclose further comprising program instructions stored on the one or more computer readable storage media, to: responsive to determining that at least one of the one or more recipients have responded with one or more responses to an original message prior to one or more edits to the original message by the sender, create a virtual grouping, wherein the virtual grouping includes: the original message; the one or more responses to the original message by the one or more recipients; one or more subsequent edits to the original message; and one or more replies by the sender of the original message in response to the one or more responses to the original message by the one or more recipients; display the created virtual grouping in a graphical user interface; responsive to one of the one or more recipients selecting a portion of content in the virtual grouping, toggle to, and display the selected portion of content to the one recipient; remove content from the created virtual grouping if the content is no longer relevant based on one of a recipient response and a sender reply; and prompt one of the recipient and the sender to remove content from the created virtual pairing.
However, Seidman discloses this.  Paragraph [0141] of Seidman discloses In FIG. 13, illustrated is what an edited message looks like in conversation on a receiver side in a sender screen (926), and what a conversation looks like on a receiver side in a receiver screen (927). Point B shows a message, `Hi there` in the editing selection screen (922), on which the user may long-press on the sent message in order to edit or delete the message permanently from conversation on both devices. Note that in screen (926), the message has been edited to include an exclamation mark, and the message is marked as edited on both sender device, shown in screen (926), and the receiver device, shown in screen (927).  Figure 13 of Seidman shows grouping the conversation and edits.  Paragraph [0099] of Seidman discloses edit histories are available to either and/or both parties to the communications.
	Examiner recite the same rationale to combine used for claim 7.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Then-VanBlon and further in view of US Pub. No. 2017/0364939 to Abou Mahmoud et al. (hereinafter “Abou Mahmoud”).

As to Claim 4, Chen-Then-VanBlon discloses the method of claim 3, wherein a technology to determine whether the original message sent by the sender has been viewed by the one or more recipients is selected from the group consisting of [eye gaze technology, visual recognition, mouse tracking], and interaction tracking (Paragraph [0033] of Chen discloses a determination is made whether the email with a header matching that of the delta has been opened).
Chen-Then-VanBlon does not explicitly disclose eye gaze technology, visual recognition, mouse tracking.
However, Abou Mahmoud discloses this.  Paragraph [0051] of Abou Mahmoud discloses for devices equipped with eye gaze detection, the collectible detection module 320 may also detect that a recipient has read a selected area of message 403 having a collectible, according to one or more embodiments of the present invention, in response to eye gaze time, which may be in addition to or instead of scrolling time.  Paragraph [0052] of Abou Mahmoud in addition to scrolling, the collectible detection module 320 may also detect that a recipient has read a selected area of message 403 having a collectible, according to one or more embodiments of the present invention, in response to one or more keyboard navigation (or finger navigation on touch devices) actions of recipient, such as monitoring scrolling speed and how long a user stayed at a particular place while scrolling through the document, for example.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the method of claim 3 as disclosed by Chen-Then-VanBlon, with using other interaction detection techniques as disclosed by Abou Mahmoud.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Chen and Abou Mahmoud are directed toward detecting user interactions with messages and as such it would be obvious to use the techniques of one in the other.

As to Claim 11, Chen-Then-VanBlon discloses the computer program product of claim 10, wherein a technology to determine whether the original message sent by the sender has been viewed by the one or more recipients is selected from the group consisting of eye gaze technology, visual recognition, mouse tracking, and interaction tracking (Paragraph [0033] of Chen discloses a determination is made whether the email with a header matching that of the delta has been opened).
Chen-Then-VanBlon does not explicitly disclose eye gaze technology, visual recognition, mouse tracking.
However, Abou Mahmoud discloses this.  Paragraph [0051] of Abou Mahmoud discloses for devices equipped with eye gaze detection, the collectible detection module 320 may also detect that a recipient has read a selected area of message 403 having a collectible, according to one or more embodiments of the present invention, in response to eye gaze time, which may be in addition to or instead of scrolling time.  Paragraph [0052] of Abou Mahmoud in addition to scrolling, the collectible detection module 320 may also detect that a recipient has read a selected area of message 403 having a collectible, according to one or more embodiments of the present invention, in response to one or more keyboard navigation (or finger navigation on touch devices) actions of recipient, such as monitoring scrolling speed and how long a user stayed at a particular place while scrolling through the document, for example.
	Examiner recites the same rationale to combine used for claim 4.

As to Claim 18, Chen-Then-VanBlon discloses the computer system of claim 17, wherein a technology to determine whether the original message sent by the sender has been viewed by the one or more recipients is selected from the group consisting of eye gaze technology, visual recognition, mouse tracking, and interaction tracking (Paragraph [0033] of Chen discloses a determination is made whether the email with a header matching that of the delta has been opened).
Chen-Then-VanBlon does not explicitly disclose eye gaze technology, visual recognition, mouse tracking.
However, Abou Mahmoud discloses this.  Paragraph [0051] of Abou Mahmoud discloses for devices equipped with eye gaze detection, the collectible detection module 320 may also detect that a recipient has read a selected area of message 403 having a collectible, according to one or more embodiments of the present invention, in response to eye gaze time, which may be in addition to or instead of scrolling time.  Paragraph [0052] of Abou Mahmoud in addition to scrolling, the collectible detection module 320 may also detect that a recipient has read a selected area of message 403 having a collectible, according to one or more embodiments of the present invention, in response to one or more keyboard navigation (or finger navigation on touch devices) actions of recipient, such as monitoring scrolling speed and how long a user stayed at a particular place while scrolling through the document, for example.
Examiner recites the same rationale to combine used for claim 4.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Then-VanBlon and further in view of US Pub. No. 2018/0039608 to Sharifi et al. (hereinafter “Sharifi”).

As to Claim 21, Chen-Then-VanBlon discloses the method of claim 1.  Chen-Then-VanBlon does not explicitly disclose wherein the original message sent by the sender is at least one of a text message and an instant message.
However, Sharifi discloses this.  Paragraph [0025] of Sharifi discloses the techniques can be utilized to correct a previously sent first textual message that—based on a later sent second textual message.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the editing system as disclosed by Chen, with editing text messages as disclosed by Sharifi.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Chen and Sharifi are directed toward editing systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 22, Chen-Then-VanBlon discloses the computer program product of claim 8.  Chen-Then-VanBlon does not explicitly disclose wherein the original message sent by the sender is at least one of a text message and an instant message.
However, Sharifi discloses this.  Paragraph [0025] of Sharifi discloses the techniques can be utilized to correct a previously sent first textual message that—based on a later sent second textual message.
Examiner recites the same rationale to combine used for claim 21.

As to Claim 23, Chen-Then-VanBlon discloses the computer system of claim 15.  Chen-Then-VanBlon does not explicitly disclose wherein the original message sent by the sender is at least one of a text message and an instant message.
However, Sharifi discloses this.  Paragraph [0025] of Sharifi discloses the techniques can be utilized to correct a previously sent first textual message that—based on a later sent second textual message.
Examiner recites the same rationale to combine used for claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2456